Citation Nr: 0616130	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
residuals of a back injury.  

The veteran and his wife testified before a Decision Review 
Officer at an RO hearing in December 2003.  In September 2005 
the Board remanded the case so the veteran could be afforded 
a Board hearing.  The veteran and his wife testified before 
the undersigned sitting at the RO (Travel Board hearing) in 
December 2005.  Transcripts of both hearings are of record.  

In July 2005, subsequent to issuance of the statement of the 
case (SOC), the Board received a letter from the veteran's 
physician regarding his back disability.  This evidence was 
not accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2005).  As the benefit sought on appeal 
has been granted, the Board finds that the veteran is not 
prejudiced by consideration of the merits of the claim 
without a waiver of initial RO consideration of this piece of 
evidence.  See 38 C.F.R. § 20.1102.  Further, in December 
2005 the veteran submitted another letter from his physician 
regarding etiology of his back disability.  This piece of 
evidence was submitted with a waiver of initial RO 
consideration, therefore, the Board will consider the 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

There is competent medical evidence that current residuals of 
a back injury are etiologically related to service.  


CONCLUSION OF LAW

Service connection for residuals of a back injury is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice (including that 
specified in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006)) is unnecessary to aid the veteran in 
substantiating his claim.  


II.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element of service connection, a current diagnosis 
of a back disability, is clearly met in this case.  A private 
treatment report from February 1999 gave an impression of 
chronic lumbar strain and X-rays indicated mild degenerative 
disease in the lumbar spine.  A February 2001 report of 
treatment indicated low back syndrome and X-rays revealed 
degenerative disc disease in the lumbosacral spine.  At VA 
examination in September 2002 the examiner gave an impression 
of lumbosacral arthritis, and X-rays verified marked disc 
space narrowing at L4-5 and L5-S1.  More recently, a May 2005 
letter from Dr. H. noted that the veteran had severe 
degenerative disc disease, degenerative arthritis in the low 
back, and chronic muscular strain.  In a December 2005 letter 
Dr. H. again indicated that the veteran had a diagnosis of 
degenerative disc disease and recurrent low back strain.  
Therefore, the first element of a successful service 
connection claim has been satisfied.  

In regard to the second element, service medical records do 
not indicate a back injury in service.  Rather, entrance and 
separation examinations indicate a normal spine.  The veteran 
has consistently reported slipping and falling on a steel 
deck in service.  He specifically testified regarding this 
injury at his December 2003 RO hearing and the December 2005 
Travel Board hearing.  He also reported at the Travel Board 
hearing a continuity of symptomatology since his injury.  

While this injury is not recorded in the service medical 
records, the veteran is competent to report the history of 
his back injury in service as it is a factual matter of which 
he had first hand knowledge.  Washington v. Nicholson, 19 
Vet. App. 362 (2005); 38 C.F.R. § 3.159(a)(2) (2005).  The 
Board accepts the veteran's lay statement as proof of the 
injury in service, satisfying the second element of the 
service connection claim.  While the veteran is competent to 
report this factual matter, he is not competent to give a 
medical diagnosis of that incident.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In regard to a nexus between the in-service injury and the 
current back condition, in his December 2005 letter, Dr. H. 
reported the history of the veteran's fall in service with 
lumbosacral pain since that time.  Dr. H. added that as a 
result of the in-service injury, the veteran had sustained 
chronic lumbosacral pain and developed degenerative disc 
disease.  Dr. H. added that chronic low back strain the 
veteran had experienced was most likely due to the in-service 
fall.  Dr. H. opined that, although he began treating the 
veteran 25 years after the injury, in the absence of a 
recurrent repeat injury, the veteran's current chronic low 
back problem was more than 50 percent likely causally related 
to the in-service injury.  This letter provides competent 
evidence of a nexus between the current back disability and 
service.  There is no competent opinion against that of Dr. 
H.  

The only evidence against finding a nexus is the fact that 
the separation examination indicated a normal spine and there 
is no record of treatment for a back disability in the years 
immediately following service.  This negative evidence, 
however, is outweighed by Dr. H.'s findings and opinion and 
the veteran's reported continuity of symptomatology.  

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that service connection is warranted for a 
back disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


